PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/773,915
Filing Date: 22 Feb 2013
Appellant(s): Amaitis, Lee



__________________
Davy Zoneraich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 12-17, 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5, 7-10, 12-17, 19-23 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter


Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-3, 5, 7-10, 12-17, 19-23 recite the steps of: receiving, by a computing device from a first mobile computing device of a first user over a communication network, a selection of a plurality of participants for a team in a fantasy sports game, the selection of the plurality of participants received prior to the start of a plurality of events, in which a first of the participants and a second of the participants are determined to be participating in different events, such that the first participant is determined to be participating in a first of the events but not a second of the events, and such that the second participant is determined to be participating in the second of the events but not the first of the events; receiving, by the computing device from the first mobile computing device over the communication network, an accomplishment chosen by the first user; receiving, by the computing device from another computer device over the communication network, in real time, real time event information; in response to receiving the selection of the plurality of participants, the accomplishment and the real time event information, determining, by the computing device, odds for the fantasy sports game that is based on whether the team will achieve the accomplishment in the plurality of events, in which the odds determination is based on an expected performance value for the team determined using historic data about performance of the 

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.



Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)


Claims 1-3, 5, 7-10, 12-17, 19-23 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. The claims generally link the abstract idea to a particular technological environment by using a computing device, another computing device, mobile devices, and a communication network to implement the abstract idea. The claims do not apply or use the judicial exception in a meaningful way. The computer(s) are not used in a meaningful way. The computing device, and mobile devices are used to implement the abstract idea in a computer network embodiment. The use of the computer generally links the abstract idea to a particular technological environment.
The claims do not apply the judicial exception with, or by use of a particular machine. The computing device is a generic computer. As indicate by the Appellant’s specification (paragraph 52 of published) the mobile devices that displays the graphical user interface may be “any desired mobile computing device”…“such as cell phone, mobile gaming device and so on”. The Appellant’s specification discloses that the network may include any desired communication network or networks (paragraph 49). The claim and the specification fail to disclose that the claimed steps are performed by a particular machine. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

The claim recite a computing device to perform the steps of receiving a selection of a plurality of participants and an accomplishment; determining adds; offering the odds; receiving an acceptance of the offer; determining an outcome; and determining whether to provide a payment. These limitations individually and in combination are not sufficient to ensure that the claims amount to significantly more than the exception as discussed below.

The steps of receiving a selection of a plurality of participants and an accomplishment; and offering the odds; receiving an acceptance of the offer; receiving, real time event information and providing a payment are steps in which data (data about the selection, odds, offer, financial information) are transmitted using a computer. The steps of offering, by the computing device over the communication network, at a first graphical user interface of the first mobile computing device and a second graphical user interface of a second mobile computing device, the fantasy sports game for play with the odds through the computing device are steps of transmitting data (odds data) over a network. The courts have found that transmitting data over network using a computer is a well understood, routine and convention function of a computer as indicated below.
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network.).

The step of determining odds by a computing device based on an expected performance value for the team determined using historic data is a step of performing a calculation. The step of performing calculations based on values and data or repetitive calculations using a computer is a well understood, routine and convention function of a computer as indicated below.
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (re-computing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).

The step of determining an outcome of that fantasy sports game based whether the team achieved the accomplishment in the plurality of events is step of electronic recordkeeping (recording and keeping track of the accomplishment/outcomes in the events). The step of electronic recordkeeping using a computer is a well understood, routine and convention function of a computer as indicated below.
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).



Claim 17 is directed to an apparatus comprising a computing device, a non-transitory medium, mobile devices and a network to perform the claimed invention. Similarly as discussed above, these elements are directed to a generic computer to perform well-known, routine and conventional activities. The claim individually and as a whole do not amount to significantly more than an abstract idea.

Dependent claims 2-3, 5, 7-10, 12-16, 19-23 specify the participants, event and achievements, the type of information, the steps of determining,  providing payment, and how the points are calculated. These limitations further recite the abstract idea of organizing human activity and additional rules for the activity. The claims do include additional elements other than using the generic computer elements as specified above. The claims individually and as a whole do not amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-10, 12-17, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites, “receiving, by the computing device from another computer device over the communication network, in real time, real time event information”. The Appellant’s specification fails to disclose that the real time event information is received from another computer device. 
In addition, the Appellant’s specification fails to teach that the computer device receives in real time, real time event information.

The closest description in the specification is paragraph 47 of Appellant’s (published) specification.
[0046] Event server 203 may be configured to receive and/or process information regarding events. The events may include real life sporting events. For example, events Events may include events at a recent game and/or events from non-recent games. Events may be received substantially simultaneously as the event happening.
The specification discloses that the event server receives information and what the events may include. However, there is no description that another computing device is providing the information to the event server in real time.
The specification discloses that the events are real life sporting events. However real life sporting events is not the same as events in real time. The specification discloses that the events may be recent games and/or events. However, a recent event/game may refer to the last game that’s played by a player/team, and is not real time event. The specification also discloses that the events may be received substantially simultaneously as the event happening. “Real time” is the actual time during which a process or event occurs. The term “real time” is known in the art as instantaneously or as fast as a computer can process. This is not the same as substantially the same time as the event is happening. There is no description that “real time” information is received in “real time”.

Claims 2-3, 5, 7-10, 12-16, 19-23 are rejected by dependency.
Claim 17 incorporate similar limitations and is rejected for the same reasons as discussed above.

in response to receiving the selection of the plurality of participants, the accomplishment and the real time event information, determining, by the computing device, odds for the fantasy sports game that is based on whether the team will achieve the accomplishment in the plurality of events, in which the odds determination is based on an expected performance value for the team determined using historic data about performance of the plurality of participants and the real time event information; 
offering, by the computing device over the communication network, in real time, at a first graphical user interface of the first mobile computing device and a second graphical user interface of a second mobile computing device, the fantasy sports game for play with the odds through the computing device”.

The specification fails to teach in response to receiving the selection of the plurality of participants and the accomplishment, determining, by the computing device, odds for the fantasy sports game that is based on whether the team will achieve the accomplishment in the plurality of events, in which the odds determination is based on an expected performance value for the team determined using historic data about performance of the plurality of participants and the computing device offers fantasy sports game for play with the odds over the communication network, a second graphical user interface of a second mobile computing device.
In addition, the specification fails to teach that in response to the specific events as claimed, the fantasy sports game for play with the odds through the computing in real time.

The only disclosure of a graphical user interface is illustrated in Fig. 4. The description of Fig. 4 recites, the following.
[0040] FIG. 4 illustrates an example interface through which a user may enter information regarding a game. For example, a user may choose members of a team, view odds, choose a side to game on, confirm a game, and so on through such an interface. In the illustrated interface, a user has selected a player team and chosen a casino team for the player team to play against. The casino and player team share a defense. A handicap of 18 points has been determined (e.g., the player team has a 1 point advantage), and a money line of -115 has been determine (e.g., $115 must be game to win $100).

Although the description of Fig. 4 discloses a graphical user interface displaying the fantasy sport game for play with the odds for a user, there is no description that the user is a second user in which the game and odds are presented to, based on the selection made by the first user, and the odds determined in response to the selections made by the first user.
 
Paragraph 39 of the published specification recites the following.
[0039] In some embodiments, in response to a selection of a player's team and/or an opponent's team (e.g., a casino team), such characteristics may be displayed to a player though an interface. For example, in response to a formation of a player's team and a selection by that player that the player desires to enter into a game setting that team against an accomplishment being achieved by the team, an indication of an odds (or other characteristic) for such a game may be identified through an interface to the player. The interface may allow the payer to accept, alter, set a money amount, reject, and so on the game having the identified characteristic. For example, an interface may identify that a player may enter into the game with the player's team being required to earn 8.5 points in order to win the game with a 3 to 1 odds. A player may be able to choose between achieving the accomplishment or not achieving the accomplishment with same or different odds. The player may enter a dollar amount in response to such 
	
Paragraph 39 discloses that the interface for displaying odds is provided to a user. There is no description that the selection from a user is used to determine the odds which is then presented to the second user. The specification also discloses that the interface can be used to display the opponent’s team. This discloses that the opponent’s team is displayed to a user, and not a second user. In addition, the specification indicates that that the opponent’s team is the casino (casino team) and not a second user.

Paragraph 76 of the published specification recites the following.
[0076] Some embodiments may include displaying one or more of the expected performance values and/or the payout ratio to a participant (e.g., a user associated with one of the teams). Such information may be used, for example to adjust a team, to verify a game, and so on.

Although paragraph 76 discloses that the expected performance values and/or the payout ratio are displayed to a participant, there is no mention that this information is provided to a second participant (based on or in response to the selection of the first participant).

The only mention of a “second user” is in paragraphs 25 of 116 of the published specification.
[0025] One example of a game that may be used in some embodiments may include a Cantor 5 (or Cantor any number) game that may be offered by Cantor Gaming and/or Cantor Data Services. In such a game, a league may be opened (e.g., by player and/or operator). Some non-limiting examples are given in terms of a 2 person league, A second user may see the formed league through the website and may join the league. At that point, the players may be entered into a $50 game with one another. Cantor may take a cut of the buy-ins for offering the fantasy service and may use the rest of the buy-ins to pay an award to a winner of the game. Cantor may pool the buy-ins into a pool that may be used to provide a winner some award.

[0116] As yet another example, an exchange system may be used for the formation of games. Such exchange gaming may include a house as an intermediary with whom games are played that relate to matching offers from other users. Such an exchange system may directly form games between the other users and not against the house. To facilitate such exchange gaming, one or more elements of a game may be offered from one user, a house may determine some parameter based on such elements, and the game may be published on an exchange. A second user may accept the game and the house may form the game in response to the matching bid and offer.

Paragraph 25 discloses that a league may be opened for plurality of users, and a second user may join the league by buying into the pool. However there is no description that the second user is offered in real time, through a mobile computing device at a graphical user interface with the odds, in which the odds are determined in response to the selections made by the first user.
Paragraph 26 discloses that the system is used to exchange information so that a first user plays against a second user. The specification generally discloses that the second user may accept the game and the matching bid. The specification discloses that the house determines some parameters based on one or more elements of a game offered from one user and the game may be published on an exchange. However, there is no additional description on what the actual elements and parameters are and what information is published for a second user to see. There is no description that the second user is offered in real time, at a graphical user interface of a second mobile with the odds, in which the odds are determined in response to the selections made by the first user.

The claimed invention is directed to a specific process of managing a game in which selections of plurality of participants, accomplishment and real time event information is received. The odds is determined based on the expected performance value for the team using historic data about performance of the plurality of participants and the real time even information. In response to the above steps, a computing device offers in real time a first graphical user interface of the first mobile computing device, and a second graphical user interface of a second mobile computing device, the fantasy sports game for play with the odds through the computing device. The steps of receiving the selection and real time event information is a condition (“in response to”) for the game play to be offered. There is no description of this condition. There is no description of an offer being presented on a first and second mobile devices based on a condition.  There is no figures or drawings illustrating the claimed steps. There is no description of the steps as claimed.
The specification generally discloses that a plurality of players can play the game and a graphical user interface is used. However, there is no description of the specific process of displaying game with odds on a graphical user interface on two separate mobile computing devices as claimed and in response to the claimed conditions. The specification discloses a multi-player game (paragraph 14). Thus if the first mobile computing device is for a first player, it is assumed the second mobile computing device that displays the game for play with the odds on a second graphical user interface is for Other parties may enter the game through such a gaming operator and/or the game may be played as a single player game (e.g., with the gaming operator as an opponent/house)”, “In some embodiments, a casino or other venue may act as an intermediary (e.g., gaming server) between players”, and “For example, a casino may enter into two offsetting games with two players”. The specification suggests that the gaming operator operates a device for the players in a multiple player game. There is no description of a second mobile computing device. Assuming that there was a second mobile computing device, there no clear description as to who is using the second mobile computing device and the specific operation process as claimed.

In addition, the specification fails to teach that the fantasy sports game for play with the odds is offered in real time. It is understood by the claim that the offer is presented in real time. However, the specification fails to disclose what the real time is in relation to. 

Claims 2-3, 5, 7-10, 12-16, 19-23 are rejected by dependency.
Claim 17 incorporate similar limitations as claim 1 and is rejected for the same reasons as discussed above.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection for Claims 1-3, 5, 7-10, 12-17, 19-23, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

(2) Response to Argument

Response to Rejection under 35 USC 112 1st paragraph
Claims 1-3, 5, 7-10, 12-17, 19-23 are rejected because the Appellant’s specification fails to teach “receiving, by the computing device from another computer device over the communication network, in real time, real time event information”. The Appellant’s specification fails to disclose that the real time event information is received in real time. 
The Appellant relies on paragraph 46 for support. Paragraph 46 recites, the following.
 [0046] Event server 203 may be configured to receive and/or process information regarding events. The events may include real life sporting events. For example, events may include hits, runs, completed passes, incomplete passes, interceptions, catches, bases stole, blocks, three point shots, steals, fumbles, shots on goal, and/or any other information. Events may include events at a recent game and/or events from non-recent games. Events may be received substantially simultaneously as the event happening.


Furthermore paragraph 46 of the specification discloses that the event server receives event information and what the events may include. There is no description that another computing device is providing the information to the event server in real time.

Claims 1-3, 5, 7-10, 12-17, 19-23 are rejected because the Appellant’s specification fails to teach, “in response to receiving the selection of the plurality of participants, the accomplishment and the real time event information, determining, by the computing device, odds for the fantasy sports game that is based on whether the team will achieve the accomplishment in the plurality of events, in which the odds determination is based on an expected performance value for the team determined using historic data about performance of the plurality of participants and the real time event information; offering, by the computing device over the communication network, in real time, at a first graphical user interface of the first mobile computing device and a second graphical user interface of a second mobile computing device, the fantasy sports game for play with the odds through the computing device”.

The Appellant cites paragraphs 24 and 39 for support and argues that one of skill of the art would recognize that, based on the disclosure of the application, there is sufficient and clear support for the claim features of, responsive to a selection of a first user received from a first mobile computing device over a communication network, odds for a fantasy game determined in response to the selection may be offered, over the communication network, by display on a graphical user interface of a second mobile computing device of another (second) user (who may be an opponent of the first user in the fantasy game), as recited in the claimed invention.
However, the cited paragraphs fail to disclose the specific process as claimed. The Appellant does not point out where in Paragraphs 24 and 39 the limitation is supported.

Paragraph 24 of the published specification recites the following.
[0024] In some embodiments, a central authority (e.g., a gaming operator) may establish and/or enforce rules for a fantasy sports game. Such a central authority may include a casino, a server, a house, a book maker, a web site, and/or any other desired gaming operator. Such a central authority may be referred to as a commissioner, and/or a treasurer. In some embodiments, multiple entities may operate as separate parts of such a central authority (e.g., one treasurer and one commissioner). In some embodiments, the central authority may be configured to determine outcomes of a game, accept wagers, adjust balances, accept money, determine if a game condition is 

Paragraph 24 describes a central authority (e.g. a gaming operator). Paragraph 24 does not describe a process that occurs in response to receiving selections and process with a second mobile device in real time.

Paragraph 39 of the published specification recites the following.
[0039] In some embodiments, in response to a selection of a player's team and/or an opponent's team (e.g., a casino team), such characteristics may be displayed to a player though an interface. For example, in response to a formation of a player's team and a selection by that player that the player desires to enter into a game setting that team against an accomplishment being achieved by the team, an indication of an odds (or other characteristic) for such a game may be identified through an interface to the player. The interface may allow the payer to accept, alter, set a money amount, reject, and so on the game having the identified characteristic. For example, an interface may identify that a player may enter into the game with the player's team being required to earn 8.5 points in order to win the game with a 3 to 1 odds. A player may be able to choose between achieving the accomplishment or not achieving the accomplishment with same or different odds. The player may enter a dollar amount in response to such an indication to play a game, press an accept button to enter into the game, reject entry into the game, and/or take any other actions through such an interface. 
	
Paragraph 39 discloses that the interface for displaying odds is provided to a user. There is no description that the selection from a user is used to determine the odds which is then presented to the second user in real time (claimed limitation of “a second graphical user interface of a second mobile computing device”). The specification also discloses that the interface can be used to display the opponent’s team. This discloses that the opponent’s team is displayed to a user, and not a second user. In addition, the specification indicates that that the opponent’s team is the casino (casino team) and not a second user. 

The claimed invention is directed to a specific process of managing a game in which selections of plurality of participants, accomplishment and real time event information is received. The odds are determined based on the expected performance value for the team using historic data about performance of the plurality of participants and the real time even information. In response to the above steps, a computing device offers in real time a first graphical user interface of the first mobile computing device, and a second graphical user interface of a second mobile computing device, the fantasy sports game for play with the odds through the computing device. The steps of receiving the selection and real time event information is a condition (“in response to”) for the game play to be offered. There is no description of this condition. There is no description of offers being presented on a first and second mobile devices based on a condition.  The cited portion of the specification does not clearly describe the steps as claimed.
The Appellant argues that the claimed step of “offering” are provided in paragraphs 16, 24-25, 35, 40, 45, and 116. However, there is no mention of a process in which in real time, a first graphical user interface of the first mobile computing device is offered the fantasy sports game for play with the odds, and a second graphical user interface of a second mobile computing device is offered the fantasy sports game for play with the odds. A description of a system for a plurality of users and a computer interface to display information is not sufficient support for the claimed process. There is no description of the specific process of displaying game with odds on a graphical user interface on two separate mobile computing devices as claimed and in response to the claimed conditions. The Appellant cite the specification for support of a multiplayer game. However, the specification does not disclose a second mobile device or who a second mobile computing device would be for. Paragraphs 16 and 45 for the description of, “Other parties may enter the game through such a gaining operator and/or the game may be played as a single player game (e.g., with the gaming operator as an opponent/house)”, “In some embodiments, a casino or other venue may act as an intermediary (e.g., gaming server) between players”, and “For example, a casino may enter into two offsetting games with two players”. Thus the multiplayer game can occur without performing the claimed process. There is no description of a second mobile computing device. Assuming that there was a second mobile computing device, there no clear description as to who is using the second mobile computing device.
The claim also recites that the process of offering to the first and second mobile devices is in real time. The Appellant relies on paragraph 46, which recites, “Events may be received substantially simultaneously as the event happening”.  However, this portion of the specification was previously relied on for the claim limitation of, “receiving, by the computing device from another computing device over the communication network, in real time, real time event information” (see arguments above). If this portion in real time, at a first graphical user interface of the first mobile computing device and a second graphical user interface of a second mobile computing device, the fantasy sports game for play with the odds through the computing device.

Response to rejection under 35 USC 101
	The Appellant argues that the claimed invention as a whole integrates the recited judicial exception into a practical application of the exception. The Appellant argues that the claimed invention provides an improvement in the functioning of a computer, or an improvement to other technology or technical field, and implements the abstract idea in conjunction with a particular machine. 
The Appellant cites paragraphs 46-47, 53, 77, 79 of the published specification for support on how the claimed invention improves a computer or other technology. However, the Appellant has not explained how real time communication or the process of receiving real time event information integrates an abstract idea into a practical application. 
Paragraphs 46-47 discloses that the event server is configured to receive and /or process information regarding events. This describes a general abstract idea of transmitting data (i.e. the event server to receive event information) and process 
 Paragraph 53 discloses what the event source is. The specification discloses that, “For example, event source 213 may include a television, an rss feed, a news feed, a newspaper publication, an announcer, a web site, a log of events, a phone system, a television, and so on. Event source 213 may be part of system 200 or may be separate form system 200 (e.g., a system run by a sports league or television channel such as ESPN, NFL.com, and so on). Event source may be connected to the internet and provide information about events to system 200.” There is not description in how the various type of event source describe are an improvement itself or an improvement to a computer or other technology. In addition, the claims does not positively claim the specific type of event sources as described in the specification.
Paragraph 77 discloses the step of receiving the fantasy team and viewing information. Applicant emphasize the description of, “a participant associated with one or more of the fantasy teams may view information related to the game and/or verify the game.” The description of a user viewing information related to the game and or verifying the game describes an abstract idea of displaying information. There is no desorption how the information being viewed is provided in an improved way or how the device or computer providing the information is improved because information is displayed.
Paragraph 79 discloses the step of determining an outcome of the game. The outcome of the game may be determined based on the events by comparing points. The cited paragraph discloses a general use of a computer and generally links the 
The Appellant argues that the claimed invention is directed to implement in computer performance specifically arising in a computer network and communications network, particularly controlling, by a computing device, real time communication over a communication network with mobile computing devices and another computing device, real time data processing and providing for an improved interface at a mobile computing device that presents real time fantasy gaming information including real time odds for playing a fantasy sports game, which may improve the usability and efficiency of using an electronic gaming system in combination with network computing devices and a communication network. However, there is no description of improving computer network and real time communication over a communication network. The Appellant has not explained how the computer network and real time communication has improved in the Appellant’s invention over prior art. The Appellant has not explained how there is an actual improvement in the function of a computer, other technology or technical field.

The Appellant argues that the Office Action in Step 2A, fails to evaluate the additional elements of the claimed invention. However, the Office Action does evaluate each claim limitation and the additional claim elements and has determined that claims 

The Appellant argues that the claimed invention is similar to Bascom, Amdocs, DDR Holdings and Core Wireless. However, the claims are not similar to any of the above court cases.
Regarding Bascom and Amdocs, there are no specific arguments.
The Appellant argues that like in DDR Holdings, the claims are rooted in networking and computers, and thus integrate a judicial exception into a practical application. There is a technological improvement with speed, usability and efficiency. However, the claimed invention is not rooted in networking and computers. The claimed steps can be implemented without a computer and therefore is not rooted in networking and computers. The Appellant fails to explain how the computer speed, usability and efficiency is improved over prior art wagering systems. The claimed invention generally links the use of the judicial exception to an electronic (computer and computer network) environment. The claims are not integrated into a practical application.
The Appellant argues that as with Core Wireless, the Appellant’s claims are also drawn to improved user interface which provide advantage over the prior art systems 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASSON H YOO/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/KANG HU/Supervisory Patent Examiner, Art Unit 3715 

                                                                                                                                                                                                       /Terry Lee Melius/
RQAS - OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.